     Case 2:19-cv-01043-RFB-DJA Document 27 Filed 12/02/19 Page 1 of 3



 1   FENNEMORE CRAIG, P.C.
     Shannon S. Pierce, Esq., NV Bar No. 12471
 2   Holly E. Walker, Esq., NV Bar No. 14295
     300 E. Second Street, Suite 1510
 3   Reno, Nevada 89501
     Telephone: (775) 788-2260
 4   Facsimile: (775) 786-1177
     Email: spierce@fclaw.com
 5
     hwalker@fclaw.com
 6   Attorneys for Defendant
     Caesars Entertainment Corporation
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                          DISTRICT OF NEVADA

10   BRENT BECKER,                                        CASE NO.: 2:19-cv-01043-RFB-DJA

11                            Plaintiff,
                                                          JOINT REQUEST TO CONTINUE
12       vs.                                              DEADLINE TO SUBMIT PROPOSED
                                                          DISCOVERY PLAN AND
13   CAESARS ENTERTAINMENT, CULINARY                      SCHEDULING ORDER
     UNION LOCAL 226, DOES I-X, inclusive and
14   ROE CORP., XI-XX, inclusive,
15                            Defendants.
16

17             Defendants Caesars Entertainment Corporation (by and through its counsel of record) and

18   Culinary Union Local 226 (by and through its counsel of record) (collectively, “Defendants”)

19   respectfully request that the Court continue the deadline for the parties to submit a proposed

20   Discovery Plan and Scheduling Order (“DPSO”).           This deadline is currently scheduled for

21   December 2, 2019. Plaintiff does not oppose this motion.

22             Good cause exists for the requested continuance. Counsel for each of the Defendants has

23   attempted, on multiple occasions, to contact Plaintiff Brent Becker to conduct a Rule 26(f)

24   conference and prepare a draft DPSO. Plaintiff returned the call from counsel for the Culinary

25   Union Local 226 today, but the parties will need additional time to coordinate and discuss the

26   DPSO. Specifically, Plaintiff stated that he will need to discuss with his lawyer.

27             In order to allow the parties additional time to complete the required tasks noted above,

28   Defendants respectfully request that the deadline by which the parties must submit a proposed



     15376164.2/037641.0061
                                               Case 2:19-cv-01043-RFB-DJA Document 27 Filed 12/02/19 Page 2 of 3



                                      1        DPSO be continued by two weeks, until December 16, 2019.

                                      2

                                      3

                                      4                 Respectfully submitted this 2nd day of December, 2019.
                                      5                                                    FENNEMORE CRAIG, P.C.
                                      6

                                      7                                                    By     /s/ Shannon S. Pierce
                                                                                           Shannon S. Pierce, Esq., NV Bar No. 12471
                                      8                                                    Holly E. Walker, Esq., NV Bar No. 14295
                                                                                           300 E. Second Street, Suite 1510
                                      9                                                    Reno, Nevada 89501
                                                                                           Attorneys for Defendant
                                   10                                                      Caesars Entertainment Corporation
                                   11
                                                                                           McCRACKEN, STEMERMAN & HOLSBERRY
                                   12

                                   13                                                      By     /s/ Kimberley C. Weber
                                                                                           Kimberley C. Weber, Esq., NV Bar No.
                                   14                                                      1630 S. Commerce Street, Suite A-1
                                                                                           Las Vegas, NV 89102
                                   15                                                      Attorneys for Defendant
                                                                                           Culinary Union Local 226
                                   16

                                   17

                                   18
                                                                                  ORDER
                                   19
                                   20                          IT IS SO ORDERED.

                                   21                          DATED this 3rd day of December, 2019.
                                   22

                                   23                                                       ______________________________
                                                                                            Daniel J. Albregts
                                   24
                                                                                            United States Magistrate Judge
                                   25

                                   26

                                   27

                                   28
   F ENNEM ORE C RAIG
P R O F E S S I O N A L C O R P O R AT I O N
               LAS VEG AS

                                                                                            -2-
                                               15376164.2/037641.0061
                                               Case 2:19-cv-01043-RFB-DJA Document 27 Filed 12/02/19 Page 3 of 3



                                      1                                         CERTIFICATE OF SERVICE
                                      2                 I hereby certify that a copy of the foregoing DEFENDANTS’ JOINT REQUEST TO
                                      3        CONTINUE DEADLINE TO SUBMIT PROPOSED DISCOVERY PLAN AND
                                      4        SCHEDULING ORDER was made on the following counsel of record and/or parties via the
                                      5        Court’s electronic filing system or via U.S. Mail, addressed as follows:
                                      6
                                                        Kimberley C. Weber, Esq.
                                      7                 McCRACKEN, STEMERMAN & HOLSBERRY
                                                        1630 S. Commerce Street, Suite A-1
                                      8                 Las Vegas, NV 89102
                                                        Attorneys for Culinary Workers Local 226
                                      9
                                   10                   Brent Becker
                                                        2252 McCoig Ave.
                                   11                   Las Vegas, NV 89117
                                                        Plaintiff in Proper Person
                                   12
                                                        DATED this 2nd day of December, 2019.
                                   13                                                            /s/ Debbie Sorensen
                                   14                                                       An Employee of Fennemore Craig, P.C.

                                   15

                                   16

                                   17

                                   18

                                   19
                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28
   F ENNEM ORE C RAIG
P R O F E S S I O N A L C O R P O R AT I O N
               LAS VEG AS

                                                                                             -3-
                                               15376164.2/037641.0061
